Citation Nr: 0016084	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  93-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation benefits for paraplegia 
pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The Board 
remanded the case in February 1995, November 1997 and May 
1999 for further development.  The case has recently been 
returned to the Board for appellate consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran contends, in essence, that he suffered additional 
disability, paraplegia, as a result of surgery performed for 
an aortic aneurysm on referral from a VA hospital 1991.  The 
Board observes that the veteran has argued the basis for his 
claim though his substantive appeal, hearing testimony and 
written correspondence.  

The RO has obtained what appears to be a complete record of 
treatment from Richland Memorial Hospital (RMH).  Rather than 
performing the surgery in a VA facility, he was referred 
there in June 1991.  However, there does not appear to be a 
complete record from VA on this matter.  Robinette v. Brown, 
8 Vet. App. 69 (1995). 

Upon review of the record, in light of the holding in Stegall 
v. West, 12 Vet. App. 268 (1998) the Board is of the opinion 
that the record demands additional development to insure an 
informed determination on the threshold determination of a 
well grounded claim.  

The Board asked the RO to determine if the circumstances of 
this case were such that the treatment received at RMH may be 
considered VA treatment for application of 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.358.  VAOPGCONCL 6-98 issued April 17, 
1998.  Therein the VA General Counsel noted that injury from 
treatment awarded under the laws administered by the VA 
Secretary included, in certain circumstances, treatment at 
non-VA facilities.

The veteran's claim was filed prior to the October 1, 1997 
effective date for revised regulations.  The RO in denying 
compensation under 38 U.S.C.A. § 1151 found that the evidence 
failed to establish a relationship of the disability to VA 
medical or educational services and that the aneurysm surgery 
which resulted in paraplegia was performed at RMH.  The basis 
for the veteran's referral to RMH rather than being treated 
in an emergency by VA has not been explained and the 
development completed as a result of the May 1999 Board 
remand did not adequately address this aspect of the claim.  

The veteran filed his claim in 1992 and the changes to 
38 U.S.C.A. § 1151, effective October 1, 1997, were not 
intended to apply retroactively.  The Secretary has 
determined that all claims for benefits under 38 U.S.C.A. 
§ 1151 filed before October 1, 1997, must be adjudicated 
under the provisions of § 1151 as they existed prior to that 
date.  

Unfortunately, there remains an absence of information that 
would allow for an informed determination, as there are no 
medical statements that adequately addressed the essential 
inquiries pertinent to a determination under the criteria of 
38 C.F.R. § 3.358 in this case in light of the recent VA 
General Counsel opinion.  

The Board concludes that it would be inappropriate, absent a 
well grounded claim, to ask for further medical opinion as to 
the nature and extent of any additional disability, the 
causal relationship, if any, of any current disability to VA 
treatment, including the question of whether any disability 
existing after surgery in 1991 was simply coincidental or 
represented the natural progress of the original disability 
for which treatment was provided.  The Board and RO must 
apply the current legal standard in the well grounded 
determination.  The element of "VA medical treatment" is 
essential to a well grounded claim.  

Appellate review of the TDIU claim is being deferred pending 
further development of the intertwined claim for disability 
compensation under 38 U.S.C.A. § 1151.

In light of the foregoing, and the holding in Stegall as 
applied t the facts of this case, the Board must conclude 
that the current record is not adequately developed to allow 
for an informed determination of the claim brought under 
38 U.S.C.A. § 1151.  The case is REMANDED for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should secure all outstanding 
VA medical records relating to the 
veteran's referral to RMH in 1991.  This 
may require contact with the medical 
administration personnel at the VA 
Medical Center, Columbia, South Carolina 
to determine the basis for his referral 
to RMH for surgery in June 1991.  In 
particular, the RO should ask for 
information regarding a medical resources 
sharing agreement or other agreement 
regarding use of facilities between VA 
and RMH at that time.  The RO should also 
determine if 38 U.S.C.A. § 8153 
(renumbered in May 1991) is applicable to 
the facts of this case.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and that it is responsive to 
and in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits for paraplegia 
under 38 U.S.C.A. § 1151, which should 
include a determination of whether the 
claim is well grounded.  The RO should 
also review the TDIU claim.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


